DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 09/17/2021.
Claims 1- 3, 5-14 are now pending and active (claim 1 is an independent claim). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1- 3, 5, 6, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (US 2015/0170881){hereinafter Komatsu} in view of Toriumi et al (US 2012/0304932){hereinafter Toriumi} and Mihara et al (US 2014/0338602){hereinafter Mihara} or alternately ETO et al (US 2012/0037596){hereinafter ETO}.
Regarding Claim 1: Komatsu teach a plasma processing apparatus comprising:
a plurality of microwave radiators 43 (microwave introducing mechanisms – Fig. 1 and 0038) provided at a ceiling portion 50 (radiation plate – Fig. 1 and 0037) of a processing chamber 1 (Fig. 1) and configured to introduce a microwave for generating a plasma of a gas into the processing chamber (0039); and
 a plurality of gas supply holes 127 (gas discharge holes – Figs. 1, 4 and 0051) formed at the ceiling portion of the processing chamber only between the microwave radiators 43 (Fig. 1), and configured to introduce the gas into a plasma processing space (0039),
Komatsu do not explicitly teach wherein each of the plurality of gas supply holes includes a fine hole and a cavity defined by a first surface parallel to the ceiling portion of the processing chamber, and a second surface forming an angle with respect to the first surface and connected to the ceiling portion of the plasma processing space, 
a diameter of the cavity on the plasma processing space side is 3 mm or more and is 1/8 or less of a wavelength of a surface wave of a microwave in the plasma,
the ceiling portion of the processing chamber and at least part of the second surface of the cavity is coated with an insulating material, and

Toriumi teach a plasma apparatus comprising plurality of gas supply holes wherein each of the plurality of gas supply holes includes a fine hole 144 (hollow portions – Figs. 5, 6A, 6B, 7B, 8B, 9B, 10B and at least 0095) and a cavity 143 (depressed portions – Figs. 5, 6B and 0095) defined by a first surface parallel to the ceiling portion (bottom portion of projected portions 141 (Fig. 5, 6B) of a processing chamber 100b (Fig 5 and 0096), and a second surface (inclined surface of 143 – Fig. 6B) forming an angle with respect to the first surface and connected to the ceiling portion of the plasma processing space (Figs. 5, 6B). 
Toriumi also teach a diameter (d7 – Fig. 10B) of the cavity 143 on the plasma processing space side is 20 mm (0105){which is more than claimed value of 3 mm or more}. Toriumi additionally teach that other types of plasma like ECR or the like can be used (0219). Considering a microwave frequency of 2.45 GHz, the wavelength would be about 220 mm and 1/8 of wavelength = 27.5 mm. Thus, the disclosed diameter of cavity as 20 mm (0105) is less than 1/8 of microwave wavelength (and meets the claimed limitation). Toriumi further teach that that the shape illustrated in FIG. 10B allows a decrease in the electric field at the apex of the projected portion, especially at the edge and corner of the projected portion, thereby reducing plasma damage to the surface of the substrate 40 and reducing generation of particles which is caused by arc discharge (0110).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide gas supply hole including a fine hole and a cavity that is expanded from the fine hole and opened to the plasma processing space, and a bottom portion of 
Furthermore, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the diameter of the cavity in view of teaching by Toriumi in the apparatus of Komatsu to reduce plasma damage to the substrate and reduce generation of particles (0110- Toriumi).
Komatsu in view of Toriumi do not explicitly teach the ceiling portion of the processing chamber and at least part of the second surface of the cavity is coated with an insulating material, and
the first surface of the cavity is not coated with an insulating material and a thickness of the insulating material coated on the second surface of the cavity is thinner than a thickness of the insulating material coated on the ceiling portion of the processing chamber.
Mihara teach a plasma apparatus comprising a processing chamber with a ceiling portion 60 (injector block – Figs. 1, 3 and at least 0036 whose bottom is coated, as also seen in Fig. 6) that is coated with a protective film 67 (Fig. 6) of an insulating material e.g. Yttria (0042). Mihara also teach a gas supply hole 66 with a second (inclined portion – Fig. 6) of a cavity that is coated with an insulating material 67 (yttria - protective film – 0042). Mihara additionally teach a thickness of the insulating material 66a (yttria – 0042) coated on the second surface (inclined surface at upper tip of the cavity) of the cavity (Fig. 6) is thinner (at upper tip of the inclined portion of cavity– Fig. 6) than a thickness of the insulating material 67 coated on the 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to coat the ceiling portion of the processing chamber with an insulating material in view of teaching by Mihara in the apparatus of Komatsu in view of Toriumi so as to enable removability of adhered product (0011- Mihara).
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a thickness of the insulating material coated on the second surface of the cavity to be thinner than a thickness of the insulating material coated on the ceiling portion of the processing chamber considering that removability of adhered product would be required more from the ceiling portion that directly faces processing space.
Further-still, considering the modified gas supply hole of Komatsu in view of Toriumi and Mihara having a cavity defined by a first surface parallel to the ceiling portion of the processing chamber, and a second surface forming an angle with respect to the first surface and connected to the ceiling portion of the plasma processing space, it would be obvious to not coat the first surface of the cavity with an insulating material, in view of teaching by Mihara that protective film 67 is formed on the periphery 66a of the opening of gas ejection hole 66 (0042 – Mihara) and considering that removability of adhered product would be required more proximate the ceiling portion that directly faces processing space, and not from the first surface that is proximate the fine hole.
Alternately, Eto teach a plasma apparatus comprising:
a plurality of gas supply holes 42 (gas supply passages – Figs. 1, 2 and 0020) formed at a ceiling portion 41 (showerhead – Fig. 1 and 0020) in a chamber 11. 

Eto additionally teach a side portion of the cavity 422 is coated with an insulating  material 50 (protective film/yttria film – Figs. 2, 4-8 and at least 0024, 0028).
Eto also teach a thickness of the insulating material 50 coated on the side portion of the cavity 422 is thinner than a thickness of the insulating material 50 coated on the ceiling portion of the processing chamber (e.g. Figs. 4A, 4B, 8 and at least 0043, 0044). Eto additionally teach coating the bottom wall of showerhead (viz. ceiling portion of process chamber) and the inside of the gas holes (e.g. Figs. 4A, 4B, 8 – Eto).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to coat at least part of side portion of the cavity in view of teaching by Eto in the apparatus of Komatsu in view of Toriumi to provide gas supply structure for improved corrosion resistance against plasma in plasma processing apparatus.
Furthermore, considering the modified gas supply hole of Komatsu in view of Toriumi and Eto having a cavity defined by a first surface parallel to the ceiling portion of the processing chamber, and a second surface forming an angle with respect to the first surface and connected to the ceiling portion of the plasma processing space, it would be obvious to not coat the first surface of the cavity with an insulating material considering that removability of adhered product would be required more proximate the ceiling portion that directly faces processing space, and not from the first surface that is proximate the fine hole, also considering that plasma is not likely to reach the bottom portion of the cavity.

Regarding Claim 3: Komatsu in view of Toriumi, Mihara (or alternately Eto) teach a depth of the cavity (d4 – Fig. 10B) from an opening of the cavity on the plasma processing space side to a bottom portion of the cavity is 40 mm (0105){which meets the claimed limitation of “5 mm or more}.
Regarding Claim 5: Komatsu in view of Toriumi, Mihara (or alternately Eto) teach the cavity is coated with an insulating material so that a thickness of the insulating material becomes smaller from an opening of the cavity on the plasma processing space side toward the first surface (as seen from Fig. 6, Mihara, and also from Fig. 8 – Eto).
Regarding Claim 6: Komatsu in view of Toriumi, Mihara (or alternately Eto) teach a thickness of the insulating material 50 coated on an inner surface of the cavity is 1/100 or less of the thickness of the insulating material coated on the ceiling portion of the processing chamber (considering that Eto teach thickness of insulating layer 50 on the ceiling portion of the processing chamber can be from 50 to 100 micron (0028), and further the thickness of the insulating material  on an inner surface of the cavity 422 can be almost zero {e.g. at topmost point - at line 43 in Figs. 2 and 8}.
Regarding Claim 8: Komatsu in view of Toriumi, Mihara (or alternately Eto) teach a diameter of the cavity 143 becomes smaller from an opening on the plasma processing space side toward a bottom portion (Figs. 5, 6B, 7B).
Regarding Claim 14: Komatsu in view of Toriumi, Mihara (or alternately Eto) teach all limitations of the claim including the thickness of the insulating material 50 coated on the side .

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (US 2015/0170881){hereinafter Komatsu} in view of Toriumi et al (US 2012/0304932) {hereinafter Toriumi} and Mihara et al (US 2014/0338602){hereinafter Mihara}.
Regarding Claim 9: Komatsu in view of Toriumi, Mihara (or alternately Eto) teach all limitations of the claim including a cavity but do not explicitly teach the cavity has one or more stepped portions.
Santo teach a plasma apparatus comprising a showerhead plate 210 including gas supply holes 230 (gas orifices – Fig. 4A and at least 0027) including a fine hole 410 (smaller entrance portion – Fig. 4A and 0029) and a cavity 420 (larger exit portion – 0029), the cavity having a plurality of stepped portions (as seen in Fig. 4D).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the cavity having one or more stepped portions in view of teaching by Santo in the apparatus of Komatsu in view of Toriumi, Mihara (or alternately Eto) as a known structure of cavity used for gas supply holes in plasma processing apparatus to provide the distribution with symmetrical dispersion.


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (US 2015/0170881){hereinafter Komatsu} in view of Toriumi et al (US 2012/0304932) {hereinafter Toriumi} and Mihara et al (US 2014/0338602){hereinafter Mihara}.
Regarding Claim 9: Komatsu in view of Toriumi, Mihara (or alternately Eto) teach all limitations of the claim including a cavity but do not explicitly teach a metal provided at an opening of the cavity on plasma processing space side.
Ogawa teach a microwave gas activation apparatus comprising a metal member 9 (copper mesh – Fig. 1 and col. 2, line 41) provided at an inlet opening (connected to oxygen gas cylinder 5 – Fig. 1) of the cavity 1 (plasma activation chamber – Fig. 1) to prevent the leakage of microwaves (col. 2, lines 30-46).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a metal at an opening of the cavity on plasma processing space side in view of teaching by Ogawa in the apparatus of Komatsu in view of Toriumi, Mihara (or alternately Eto) to prevent the leakage of microwaves into gas inlet.
 
Claims 10 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (US 2015/0170881){hereinafter Komatsu} in view of Toriumi et al (US 2012/0304932) {hereinafter Toriumi} and Mihara et al (US 2014/0338602){hereinafter Mihara} or alternately ETO et al (US 2012/0037596){hereinafter ETO} as applied to claims 1-3, 5- 8, 14 and further in view of Choi et al (US 2005/0255257) {hereinafter Choi}.

Choi teach a plasma apparatus comprising a ceiling 318 (gas distribution plate assembly – Fig. 3B and 0163) having gas supply holes 362 (gas passages – Fig. 3B, 3C and 0163) including a fine hole 384 (orifice hole - Fig. 3C and 0165) with a conically shaped first surface 388 (tapered transition portion - Fig. 3C and 0166).
Choi also teach that flaring angle of cone portion of cavity 386 is between 20 to 40 degrees (0166). Though Choi do not explicitly teach an angle theta between the first surface and a central line of the cavity is less than 45°, per Fig. 3C the angle theta appears to be greater than flaring angle of the cavity. Choi additionally teach that changing the diameter, depth, and/or the flaring angle changes the surface area of the bore 386 (0233). This produces an increase in plasma density from the center region of the substrate toward the edge, to improve the film thickness and film property uniformities across the entire substrate (0233).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the angle theta formed between the first surface and a central line of the cavity in view of teaching by Choi in the apparatus of Komatsu in view of Toriumi, Mihara (or alternately Eto) to obtain increased plasma density to obtain improved uniformity of substrate processing (0233, Choi).
Regarding Claim 11: Komatsu in view of Toriumi, Mihara (or alternately Eto) and Choi teach all limitations of the claim including the second portion is cylindrically shaped (as shown in Fig. 11B, where a cylindrical end portion of cavity is connected to a conical portion).

Choi is discussed above.
Choi teach changing the diameter, depth, and/or the flaring angle changes the surface area of the bore 386 (0233), which produces an increase in plasma density from the center region of the substrate toward the edge, to improve the film thickness and film property uniformities across the entire substrate (0233).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the height of the cylindrical portion in view of teaching by Choi in the apparatus of Komatsu in view of Toriumi, Mihara (or alternately Eto) and Choi to obtain increased plasma density to obtain improved uniformity of substrate processing (0233, Choi).
Regarding Claim 13: Komatsu in view of Toriumi, Mihara (or alternately Eto) and Choi teach all limitations of the claim including the first surface is conically shaped, and an angle θ between the first surface and a central line of the cavity is less than 45°.
Choi is discussed above. Choi teach a plasma apparatus comprising a ceiling 318 (gas distribution plate assembly – Fig. 3B and 0163) having gas supply holes 362 (gas passages – Fig. 3B, 3C and 0163) including a fine hole 384 (orifice hole - Fig. 3C and 0165) with a conically shaped first surface 388 (tapered transition portion - Fig. 3C and 0166).
Choi also teach that flaring angle of cone portion of cavity 386 is between 20 to 40 degrees (0166). Though Choi do not explicitly teach an angle theta between the first surface and a central line of the cavity is less than 45°, per Fig. 3C the angle theta appears to be greater than 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the angle theta formed between the first surface and a central line of the cavity in view of teaching by Choi in the apparatus of Komatsu in view of Toriumi, Mihara (or alternately Eto) to obtain increased plasma density to obtain improved uniformity of substrate processing (0233, Choi).

Response to Arguments
Applicants arguments filed 09/17/2021 have been considered but are moot due to new grounds of rejection necessitated due to claim 1 amendment. New references by Komatsu, Toriumi and Mihara when combined with previously cited Eto are considered to teach amended claim 1 limitations as explained above. Balance claims have also been rejected as detailed above.
Further, response to applicant’s arguments is given hereunder.
i) Applicant’s arguments pertaining to Ikeda and Ozaki are moot since these references are not cited in the current rejections.
ii) As regards applicant’s argument (page 7) pertaining to Eto, Santo, Ogawa and Choi that their respective apparatuses do not include any components corresponding to “microwave radiators”, examiner responds that in the new grounds of rejection, Komatsu, Torumi and Mihara pertain to microwave plasma apparatus, and specifically Komatsu teach plurality of microwave radiators, as detailed above under claim rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hayashi et al (US 2012/0247673) teach a plasma apparatus comprising a gas supply hole with a cavity (bottom) portion 56 (clearance portion – 0061) that is coated with a coating film 57 of yttrium oxide (Fig. 3 and 0061).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716